       Case 1:17-cv-03392-VEC-SDA Document 233 Filed 04/17/20 Page 1 of 2

DAVID A. JOFFE, ESQ.                                                   ___________________________
155 Christopher Columbus Drive, Jersey City, NJ 07302 • 516-695-7086 • davidajoffe@gmail.com

April 17, 2020

VIA ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Joffe v. King & Spalding LLP, No. 17-cv-3392-VEC-SDA

Dear Judge Caproni:

The undersigned is the plaintiff in the above-captioned action, proceeding pro se.

On March 17, 2020, this Court adjourned the jury trial in this case until July 20, 2020 because of
the current closures in this District related to the COVID-19 outbreak. (See Doc. No. 230; Mar.
17, 2020 Tr. at 2:6-3:18) The Court also gave the undersigned leave to depose K&S-affiliated
witnesses Meredith Moss and David Fine, and set the deadline for such depositions for May 15,
2020 in order to give the parties time to work around social-distancing and other public-health
restrictions then in effect. (See Doc. No. 230; Mar. 17, 2020 Tr. at 6:16-19.) In light of the recent
extension of these various restrictions through the date of the Court’s original deadline, the
undersigned writes to respectfully request a two-week extension of the period to depose Ms. Moss
and Mr. Fine, until May 29, 2020.

The information required by Individual Practice 2.C of this Court’s Individual Practices in Civil
Cases is as follows:

    1. The reason for the proposed extension of time is that, on April 16, 2020, ongoing public-
       health restrictions on businesses, places of public accommodation, and non-essential
       gatherings in New York State were extended through May 15, 2020.1 The prior day, on
       April 15, 2020, analogous restrictions and closures in Washington D.C., where Ms. Moss
       is located, were also extended through the same May 15, 2020 date.2 That date coincides
       with the current deadline set by this Court for deposing Ms. Moss and Mr. Fine.

1
  See State of New York, Exec. Order No. 202.18 (Apr. 16, 2020), available at
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.18.pdf; see also Press Release, Office of
the Governor, Amid Ongoing COVID-19 Pandemic, Governor Cuomo Announces ‘NYS on PAUSE’ Extended until
May 15 (Apr. 16, 2020), available at https://www.governor.ny.gov/news/amid-ongoing-covid-19-pandemic-governor-
cuomo-announces-nys-pause-extended-until-may-15.
2
 See Government of the District of Columbia, Mayor’s Order 2020-063 (Apr. 15, 2020), available at
https://coronavirus.dc.gov/sites/default/files/dc/sites/coronavirus/publication/attachments/MayorsOrder2020.063.pdf;
see also Press Release, Office of the Mayor, Mayor Bowser Extends Public Health Emergency, Stay at Home Order,
and Closure of Non-Essential Businesses Through May 15 (Apr. 15, 2020), available at https://dc.gov/release/mayor-
bowser-extends-public-health-emergency-stay-home-order-and-closure-non-essential.
     Case 1:17-cv-03392-VEC-SDA Document 233 Filed 04/17/20 Page 2 of 2
The Honorable Valerie E. Caproni                                                        Page 2
April 17, 2020



   2. The original due date for the completion of Ms. Moss’s and Mr. Fine’s depositions is May
      15, 2020.

   3. There have been no previous requests for an extension of the deadline to depose Ms. Moss
      and Mr. Fine.

   4. Defendant consents to the instant request.

   5. The proposed alternative date for the completion of Ms. Moss’s and Mr. Fine’s depositions
      is May 29, 2020.

Thank you for your consideration of the foregoing.


                                                         Respectfully submitted,

                                                                David A. Joffe         e
                                                         David A. Joffe, Esq. (pro se)
                                                         155 Christopher Columbus Drive
                                                         Jersey City, NJ 07302
                                                         516-695-7086
                                                         davidajoffe@gmail.com

CC (via ECF): All counsel
